Citation Nr: 1620996	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  06-32 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for the period prior to December 13, 2007, and in excess of 30 percent thereafter, for migraine headaches.

2.  Entitlement to an initial disability rating in excess of 10 percent for patellofemoral syndrome of the right knee.

3.  Entitlement to an initial disability rating in excess of 10 percent for laxity and instability of the right knee.

4.  Entitlement to an initial disability rating in excess of 10 percent for patellofemoral syndrome of the left knee.

5.  Entitlement to an initial disability rating in excess of 10 percent for laxity and instability of the left knee.

6.  Entitlement to an initial disability rating in excess of 10 percent for gastroesophageal reflux disease (GERD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from November 1998 to March 2005. 

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

The case was previously before the Board in October 2010, when it was remanded for examination of the Veteran and medical opinions.  The requested development has been completed with respect to the claims involving the knees and headaches.  

The issue involving the rating of the Veteran's GERD is addressed in the REMAND that follows the below ORDER.


FINDINGS OF FACT

1.  Throughout the period of the claim, the Veteran's service-connected headaches have more nearly approximated characteristic prostrating attacks occurring on average once a month over the last several months than very frequent and completely prostrating and prolonged attacks productive of severe economic inadaptability.

2.  Throughout the pendency of this claim, the Veteran's patellofemoral pain syndrome of the right knee has been manifested by pain on motion; ; , swelling, and a normal but painful range of motion; no limitation of extension or flexion, ankylosis, dislocated or removed semilunar cartilage, impairment of the tibia or fibula, nor genu recurvatum has been present. 

3.  Throughout the pendency of the claim, the instability and recurrent subluxations of both of the Veteran's right knee has more nearly approximated slight than moderate. 

4.  Throughout the pendency of this claim, the Veteran's patellofemoral pain syndrome of the left knee has been manifested by complaints of tenderness, swelling, and a normal but painful range of motion; no limitation of extension or flexion, ankylosis, dislocated or removed semilunar cartilage, impairment of the tibia or fibula, nor genu recurvatum has been present. 

5.  Throughout the pendency of the claim, the instability and recurrent subluxations of both of the Veteran's left knee has more nearly approximated slight than moderate. 


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 30 percent, and no higher, for migraine headaches have been met effective March 21, 2005.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2015).

2.  The criteria for a rating in excess of 10 percent for patellofemoral pain syndrome of the right knee have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5260, 5261 (2015).

3.  The criteria for a rating in excess of 10 percent for recurrent subluxation and lateral instability of the right knee have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 (2015).

4.  The criteria for a rating in excess of 10 percent for patellofemoral pain syndrome of the left knee have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5260, 5261 (2015).

5.  The criteria for a rating in excess of 10 percent for recurrent subluxation and lateral instability of the left knee have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a)  (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided adequate VCAA notice regarding her claims in a July 2005 letter, prior to the February 2006 rating decision on appeal.

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  The Veteran has been afforded appropriate VA examinations, most recently in January 2011.  The Veteran has not asserted, and the evidence of record does not show, that her knee and headache disabilities have increased significantly in severity since the most recent examinations.  Neither the Veteran nor her representative has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the Veteran's claims. 

II.  General Legal Criteria: Disability Ratings and Burden of Proof

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015). 

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21 (2015). 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2015).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1 , 4.2 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities being rated.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.

A.  Migraine Headaches

The Veteran is service-connected for migraine headaches.  An initial disability of 10 percent is assigned for the period of time prior to December 13, 2007, and a 30 percent disability rating is assigned for the period after that date.  She claims that she warrants disability ratings in excess of those assigned for the periods of time in question.  

The Veteran's service-connected headaches are rated under Diagnostic Code 8100, for migraine headaches.  The maximum schedular disability rating of 50 percent is warranted for migraine headaches with very frequent and completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent disability rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 10 percent disability rating is warranted for migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months.  A noncompensable disability rating is warranted for migraine headaches with less frequent attacks.  38 C.F.R. § 4.124a , Diagnostic Code 8100.  

The rating criteria do not define "prostrating," nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119  1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  By way of reference, the Board notes that according to WEBESTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), in which "prostration" is defined as "extreme exhaustion or powerlessness."

In connection with her claim for service connection, the Veteran underwent a VA examination for her headaches in March 2006.  She reported that she began having headaches during service in 1998.  She described having bi-temporal pain and throbbing that goes from her temples and radiates to the top of her head and the back of her neck and lasts 2 to 3 days.  The frequency of the headaches was one time per month and she reported having photophobia, phonophobia and nausea, but that she did not vomit.  She does also reported visual blurring with the headaches, and they at times do come around her monthly cycle.  She also reported that sometimes she was incapacitated and had to lay down and that she treated her symptoms with Excedrin Migraine with some relief.  She reported that she did not miss any work in the last calendar year resulting from her headache symptoms.  

Subsequent VA and private outpatient treatment records merely note that the Veteran suffers from migraine headaches in her medical history; these records do not indicate and specific treatment, nor do they document the reported frequency or severity of the headaches.  An April  2006 VA outpatient treatment record notes that the Veteran's migraines might be exacerbated by her use of oral contraceptive pills and that it was up the patient to decide if she wants to stop using this medication.  

On December 13, 2007 another VA Compensation and Pension examination of the Veteran was conducted.  She stated her migraine condition was getting worse.  She reported that she continued to use over-the-counter migraine strength medicine to treat her headaches.  She reported that she experienced headaches on a monthly basis, describing the pain as a constant throbbing pain that sometimes- awakens her from sleep.  She reported that her headaches may last for two or 3 days or even longer and that her most recent headache lasted for lasted for a week.  During a headache, she rates the intensity of the pain as 10 out of 10.  She reported visual disturbance, photophobia and phonophobia, and that she has lost 7 workdays in the past 12 months due to headache pain.  She also reported that her headaches have interfered with family or recreational activities 7 times in the past 12 months.  The Veteran reported that her headache condition exacerbated by stress and fatigue and improved by rest and medication.

Private medical treatment records dated in 2009 show treatment for fibromyalgia and again note that the Veteran has headaches, without documenting the frequency or severity of the headaches.  

In January 2011 the most recent VA examination of the Veteran was conducted.  The Veteran reported that her migraine headaches were becoming progressively worse.  She reported that he currently had headaches weekly and that most attacks were prostrating and often lasted longer than 2 days.  The diagnosis was migraine without aura.  The physician indicated that the headaches resulted in increased tardiness; Increased absenteeism; memory loss; decreased concentration; Inappropriate behavior; Poor social interactions; difficulty following instructions.  However, the Veteran reported being employed fulltime and that she lost 1 week or work time in the past year as a result of her headaches.  

VA treatment records dated subsequent to the January 2011 VA examination continue to note that the Veteran has migraine headaches in her medical history.  

The Board finds that the evidence described above supports the assignment of an initial 30 percent rating for the Veteran's service-connected migraine headaches.  During the period of the appeal, the Veteran consistently reported having monthly mi migraine headaches which were accompanied by photosensitivity, phonosensitivity, and nausea, but not vomiting.  In light of the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that the migraine headache headaches meet the criteria for a 30 percent rating under Diagnostic Code 8100 throughout the period of the claim, dating back March 21, 2005, the initial date of service connection.  

However, a higher disability evaluation for migraines is not warranted because the evidence fails to show that the headaches more nearly approximate the severe, very frequent, completely prostrating and prolonged attacks producing severe economic inadaptability required for the higher rating.  Such a severity of headaches is not shown in this case, because even while at the January 2011 examination the Veteran asserted migraine headaches on a weekly basis lasting 2 days or longer, the other evidence of record including treatment records reveals based on her own reports, is that she maintains fulltime employment and has only lost a week of time from work over 12 month periods due to her headache.  Given her continued fulltime employment with only a week of lost work time in a 12 month period, the Board finds that the preponderance of the evidence establishes that the Veteran's service-connected migraine headaches more nearly approximate disability manifested by characteristic prostrating attacks occurring on an average once a month over the last several months, than disability manifested by very frequent and completely prostrating and prolonged attacks productive of severe economic inadaptability.

In reaching this determination, the Board has considered whether staged ratings for the Veteran's headaches are appropriate in this case; however, at no time during the period in question has the disability warranted more than the schedular rating assigned herein.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has considered whether this case, or any component thereof, should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115   (2008).

The symptoms exhibited by the Veteran's service-connected headaches, to include prostrating attacks, are contemplated by the rating criteria.  Therefore, referral for consideration of an extra-schedular rating is not warranted.

B.  Bilateral Knee Disabilities

Service connection has been granted for bilateral knee disabilities.  As the disability ratings currently stand, the Veteran is assigned two separate 10 percent disability ratings for each knee.  She is assigned 10 percent ratings for laxity and instability of the right and left knees under 38 C.F.R. § 4.71a , Diagnostic Code 5257, and she is assigned 10 percent ratings for patellofemoral syndrome of the right and left knees under 38 C.F.R. § 4.71a, Diagnostic Code 5260, based upon the limitation of flexion.  The effective date of the assignment of all four separate disability ratings is March 21, 2005, the date of service connection.  The Board will examine the claims under all applicable rating criteria pertaining to the knee.

Ankylosis of the knee warrants ratings between 30 and 60 percent depending on the degree at which the ankylosis occurs. 38 C.F.R. § 4.71a, Diagnostic Code 5256. 

Knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight; a 20 percent evaluation if it is moderate; or a 30 percent evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Limitation of flexion of the knee warrants a noncompensable rating if flexion is limited to 60 degrees; a 10 percent rating if flexion is limited to 45 degrees; a 20 percent rating if flexion is limited to 30 degrees; and a 30 percent rating if flexion is limited to 15 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Limitation of extension of the knee warrants a noncompensable rating if extension is limited to 5 degrees; a 10 percent rating if extension is limited to 10 degrees; a 20 percent rating if extension is limited to 15 degrees; a 30 percent rating if extension is limited to 20 degrees; a 40 percent rating if extension is limited to 30 degrees; and a 50 percent rating if extension is limited to 45 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Impairment of the tibia and fibula warrants a 10 percent rating for malunion with slight knee or ankle disability; a 20 percent rating with moderate knee or ankle disability; a 30 percent rating with marked knee or ankle disability; and a 40 percent rating for nonunion with loose motion, requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

Genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated) warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5263. 

The VA General Counsel  has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604  (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998). 

The VA General Counsel also has held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. VAOGCPREC 9-2004 (September 17, 2004).

There are medical records showing treatment for knee pain from private physicians in 2003 and 2004, but this was prior to the Veteran's separation from active service and the effective date of service connection.  

In connection with her claim for service connection, the Veteran underwent a VA examination in July 2005.  She reported complaints of that here knees swell, ache and are sore and that her right knee felt like it was going to give way at times.  Physical examination of the knees revealed right knee tenderness with palpation over the tibula along with mild patella laxity but no pain with pressure directly over patella.  Range of motion testing revealed flexion from 0 to 140 degrees for both knees without pain. She was able to stand on one leg bearing all weight without instability.  X-ray examination of both knees revealed normal findings.  

An April 2006 VA outpatient clinical note shows that the Veteran was seen for a list of medical complaints including knee pain.  She reported complaints of bilateral knee pain and right sided knee pain that increased with weather changes.  She also reported that her right knee feels like it is about to give out when using the stairs and that she sometimes had swelling in her knees.  Physical examination of the knees revealed no edema; there was valgus knee deformity and laxity of collaterals of the right knee along with mild crepitus of the right knee.  No abnormalities of the left knee were noted.  

An August 2006 VA treatment record again shows that the Veteran had complaints of chronic arthralgias of both knees, bilateral knee pain.  Physical evaluation revealed both knee joints showed good range of motion with no obvious abnormality.  VA treatment records dated in October and December 2006 reveal that the Veteran reported complaints of bilateral knee swelling, but examinations failed to show any noted joint swelling.  

VA treatment records dated in June and July 2007 continue to show that the Veteran had complaints of bilateral knee pain and swelling.  A July 2007 arthritis consultation revealed full range of motion of the both knees.  However there was a small effusion of the left knee which required aspiration

In December 2007 a VA Compensation and Pension examination of the Veteran was conducted.  She reported that she experiences constant pain in both knees with weakness, stiffness, swelling, giving way, fatigability and lack of endurance.  She reported her typical knee pain as 6/10 which was made worse by bending, walking, weather and overuse and is improved by rest and medication.  During, a flare-up, she  rates the pain as 9/10.  The veteran stated the flare-ups  last for 2-3 days or even longer sometimes and occur on a daily to weekly basis. On physical examination the knees were normal color without warmth or swelling; the patella appeared to track normally.  There was no: complaints of pain; crepitus with movement; and tenderness to palpation.  There was no evidence of ligament laxity of either knee on testing.  Range of motion testing revealed full range of motion of both knees with extension to 0 degrees and flexion to 140 degrees flexion without complaint of pain.  The Veteran demonstrated that during a flare-up or after repetitive use, the effective, functional range of motion for the bilateral knees is additionally limited to -10 degrees of extension and 90 degrees of flexion due to increased pain and soreness.  However, these findings were not elicited on actual testing at the examination.  The diagnosis was bilateral knee strain.  

VA treatment records dated in 2007 and 2008 reveal that the Veteran continued to report complaints of bilateral knee pain and swelling and was treated with physical therapy.  A February 2008 physical therapy record show that she was referred for knee braces for patellofemoral syndrome.  At this session range of motion of both knees was flexion to 0 degrees and extension to 130 degrees.  Other physical therapy record from this time note tenderness of the knees to palpation.  In September 2008 a VA examination for fibromyalgia, noted her complaints of knee pain without providing specific evidence related to the functioning of the knee joints or ranges of motion.  

In January 2011 another VA examination of the Veteran was conducted.  The Veteran reported complaints of bilateral knee pain which she indicated had become progressively worse.  She reported complaints of bilateral knee:  deformity, instability, pain, stiffness, weakness, incoordination, daily episodes of dislocation or subluxation, weekly episodes of locking, repeated effusion, tenderness, swelling and warmth.  She reported that she was able to stand for 15 to 30 minutes and walk more than a quarter of a mile but less than a full mile.  On physical examination gait was normal with no evidence of abnormal weight bearing.  Range of motion testing revealed normal range of motion of both knees with extension to 0 degrees and flexion to 140 degrees; there was pain on motion but no additional limitation of range of motion on repetitive motion testing. There was no objective evidence of ankylosis or instability of either knee; but there was evidence of crepitus and tenderness.  X-ray examination did not reveal abnormalities of the knees.  

Based on this evidence the Board has determined that the Veteran is not entitled to more than a disability rating of 10 percent for the limitation of motion of either knee.  Extension is normal in both knees throughout the pendency of this claim, thus there is no basis for awarding a rating for limited extension.  Again, for a 20 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5260, flexion must be limited to less than 45 degrees.  Even with consideration of all relevant disability factors, at no time during the pendency of these claims has the flexion in either knee been limited to the extent required for a higher rating.  The Board has considered the Veteran's complaints of pain and finds that they are consistent with the symptoms found on examination throughout the pendency of the claims.  She has been compensated for this painful motion in the 10 percent rating presently assigned for each knee. 

The Board further notes that symptomatic removal of semilunar cartilage has not been shown in the record. (Diagnostic Code 5259).  Additionally, the medical evidence has not demonstrated any ankylosis (Diagnostic Code 5256), impairment of the tibia and fibula (Diagnostic Code 5262), or genu recurvatum (Diagnostic Code 5263).  Moreover, X-ray reports show essentially normal findings and do not reveal the presence of arthritis does not have arthritis (Diagnostic Code 5003) in either knee.  Therefore, these diagnostic codes are inapplicable in this case.  In any event, arthritis is rated on the basis of limitation of motion and the presence of arthritis would not justify the assignment of a rating in excess of 10 percent for either knee.

The Board has considered whether there is any other basis for granting a higher rating for the right or left knee, other than the subluxation discussed below, for any portion of the period on appeal, but has found none.  The Veteran's claims for a rating in excess of 10 percent for the right and the left knee must, therefore, be denied.

Turning to the Veteran's separately rated subluxation for each knee, the evidence shows that early in the appeal period throughout the pendency of this claim, the Veteran has reported instability and giving way of both knees.  However, objective testing has not shown instability of the either knee joint.  The Board, therefore, finds that ratings in excess of the 10 percent ratings for subluxation of each knee are not warranted.  Based upon the Veteran's complaints and history and the medical findings, the Board has concluded that any subluxation present most nearly approximates slight than moderate so a rating in excess of 10 percent is not warranted for either knee during that period. 

In conclusion, a rating in excess of 10 percent for the limited flexion of the right and left knee is not warranted at any time during the pendency of the appeal.  Separate ratings in excess of 10 percent rating for recurrent subluxation for each knee are also not warranted. 

In reaching this determination, the Board has considered whether staged ratings for the Veteran's knee disabilities are appropriate in this case; however, at no time during the period in question has the disability warranted more than the schedular rating assigned herein.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has considered whether this case, or any component thereof, should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115   (2008).

The symptoms exhibited by the Veteran's service-connected knee disorders are contemplated by the rating criteria.  Therefore, referral for consideration of an extra-schedular rating is not warranted.

IV.  Additional Considerations

VA must consider all favorable lay evidence of record. 38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498  1995). The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA, in addition to the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466   (1991). However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to a higher rating than that assigned under any applicable diagnostic code for the disability ratings determined above. 

Finally, the Board has considered whether an inferred claim for a total rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447   (2009) has been raised.  Neither the Veteran nor her representative has suggested that a TDIU on the basis of the headache and knee disabilities alone is warranted in this case.  In addition, the medical evidence of record does not suggest the Veteran's headaches and knee disabilities render her unemployable.  Given the foregoing, and in the absence of any evidence suggestive of unemployability due to the Veteran's service-connected knee disabilities, the Board finds that the issue of entitlement to a TDIU based on the disabilities at issue has not been raised in this case.


ORDER

A 30 percent rating, but no higher, for migraine headaches is granted subject to the criteria applicable to the payment of monetary benefits.

A disability rating in excess of 10 percent for patellofemoral syndrome of the right knee is denied.

A disability rating in excess of 10 percent for laxity and instability of the right knee is denied.

A disability rating in excess of 10 percent for patellofemoral syndrome of the left knee is denied.

A disability rating in excess of 10 percent for laxity and instability of the left knee is denied.


REMAND

The Board finds that additional development is required before the Veteran's remaining claim on appeal may be decided. 

The Veteran's GERD is rated by analogy under Diagnostic Code 7325 for chronic enteritis, which instructs to use the rating criteria for irritable colon syndrome which considers criteria of lower gastrointestinal symptoms such as diarrhea, constipation and bowel disturbance.  See, 38 C.F.R. § 4.114, Diagnostic Code 7319.  

The most recent supplemental statement of the case (SSOC) considered the rating of the Veteran's GERD by analogy under Diagnostic Code 7346 for hiatal hernia and which contemplates upper gastrointestinal symptoms such as epigastric distress with dysphagia, pyrosis, and regurgitation.  See, 38 C.F.R. § 4.114, Diagnostic Code 7346.  

While a gastrointestinal disorder may have both upper and lower gastrointestinal symptoms, ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  Rather, a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.  

The January 2011 Compensation and Pension examination is inadequate, the examiner indicated that the claims file was not reviewed.  Another examination is necessary.  When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain all ongoing VA or private records pertaining to the Veteran's treatment for GERD.
 
2.  Once the development of the record is complete to the extent possible, the RO or the AMC should afford the Veteran a new examination by a physician with sufficient expertise to determine the current severity disability of the service-connected GERD.  Examination should be conducted for both upper and lower gastrointestinal symptoms.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated evaluations, studies, and tests deemed to be necessary should be accomplished. 

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.
 
4.  Then, the RO or the AMC should readjudicate the Veteran's claim for an initial disability rating in excess of 10 percent for GERD.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a SSOC should be issued to the Veteran and any representative, and they should be afforded the requisite opportunity to respond. Thereafter, the case should be returned to the Board for further appellate action.


By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


